DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 - 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0223965 to Trifu in view of WO 2010/129200 to Bauer et al.
Regarding Claims 1, 2, and 4 - 10.  Trifu teaches an organic-inorganic gel composition comprising a continuous aerogel monolith/sheet comprising an organic polymer polysaccharide polymer covalently bonded to a silica network (Paragraphs 0015, 0019, and 0033). 
Trifu does not expressly teach the gel composition further comprises a crosslink comprising sulfur.  However, Bauer et al. teaches the concept of including bis-(3-triethoxylsilylpropyl)tetrasulfide in a composition for forming a silica aerogel in amounts as low as 5 or 30% by weight of the total composition (Paragraphs 0024 – 0025 and 0042).  Bis(triethoxylsilylpropyl)tetrasulfide is set forth as a suitable sulfur-containing crosslinking agent in instant Claim 7 and is therefore reasonably expected to provide a crosslink comprising sulfur to the gel composition.  Trifu and Bauer et al. are analogous art as they are from the same field of endeavor, namely silica aerogels.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to provide bis-(3-triethoxylsilylpropyl)tetrasulfide in the composition for forming a silica aerogel of Trifu.  The motivation would have been that Bauer et al. teaches bis-(3-triethoxylsilylpropyl)tetrasulfide functions as a hydrophobicizing agent in silica aerogel compositions (Paragraphs 0024 - 0025).
Regarding Claim 3.  Trifu teaches the gel composition of Claim 1 or 2 may further comprise organic polymer-based fibers such as those based on polyesters (Paragraph 0023).
Regarding Claim 11.  Trifu teaches the gel composition of Claim 1 or 2 wherein the organic polysaccharide polymer is present in an amount of about 0.5 to about 50 weight percent of the gel composition (Paragraph 0021).
Regarding Claim 12.  Trifu teaches the gel composition of Claim 1 or 2 may further comprise fibers (Paragraph 0023) but does not specify a suitable amount thereof.  However, Bauer et al. teaches incorporating fibers in an amount of less than 75 weight percent in silica aerogel compositions (Paragraph 0072).  Trifu and Bauer et al. are analogous art as they are from the same field of endeavor, namely silica aerogels.  At the time of invention, it would have been obvious to a person of ordinary skill in the art to provide fibers in the composition for forming a silica aerogel of Trifu in an amount in the range taught by Bauer et al.  The motivation would have been that Bauer et al. teaches this is a suitable amount of this type of additive for incorporation into silica aerogels. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 11 of U.S. Patent No. 9,133,280 in view of US 2006/0223965 to Trifu.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 9,133,280 do not expressly set forth the gel is a continuous sheet.  However, Trifu teaches the concept of preparing hybrid inorganic-organic gel compositions in the form of a continuous aerogel monolith/sheet (Paragraph 0033). At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the gel set forth in the claims of U.S. Patent No. 9,133,280 in the form a continuous gel sheet.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, .

Claims 1 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 – 11 of U.S. Patent No. 10,577,473. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  The claims of U.S. Patent No. 10,577,473 do not expressly set forth the dry gel composite is in the form of a continuous gel sheet.  However, Trifu teaches the concept of preparing hybrid inorganic-organic gel compositions in the form of a continuous aerogel monolith/sheet (Paragraph 0033). At the time of invention, it would have been obvious to a person of ordinary skill in the art to prepare the dry gel composite set forth in the claims of U.S. Patent No. 10,577,473 in the form a continuous gel sheet.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Trifu shows that hybrid inorganic-organic gel compositions are known in the art to be suitable for the production of continuous gel sheets.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive because:
	A) Applicant argues that the new claim limitation of a continuous gel sheet is not taught by the applied prior art, WO 2010/129200 to Bauer et al.  The Office agrees.  Newly discovered US 2006/0223965 to Trifu is relied upon to teach this limitation in the rejection of the claims under 35 U.S.C. 103 above.  Bauer et al. is now relied upon only as a secondary reference to teach the use of a sulfur hydrophobicizing/crosslinking agent in silica aerogels, as well as suitable fiber contents in these compositions.
	B) Applicant’s willingness to file terminal disclaimers to overcome the outstanding obviousness-type double patenting rejections is noted.  As no such terminal disclaimers have been filed at this time, all double patenting rejections have been maintained.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764